DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a third moving section supported by the second moving section and turnable around an axis extending along a third direction crossing the first direction and the second direction relative to the second moving section; and third driving section including a third piezoelectric actuator and configured to second moving section and stop the third piezoelectric actuator to hold the third moving section on the second moving section, wherein a first holding force for holding the first moving section on the supporting section and a second holding force for holding the second moving section on the first moving section are different from each other” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “a third driving section including a third piezoelectric actuator and configured to drive the third piezoelectric actuator to displace the fourth member relative to the third member and stop the third piezoelectric actuator to hold the fourth member on the third member, wherein a first holding force for holding the second member on the first member and a second holding force for holding the third member on the second member are different” in combination with the remaining elements of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837